Order filed, July 19, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00519-CV
                                 ____________

                MOH MOHEB AND LLOYD AUTO, Appellant

                                         V.

MATT DIZAJIYAN, HARRY MOMENI AND PRUDENTIAL AUTO, LLC,
                        Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-48741


                                     ORDER

      The reporter’s record in this case was due July 17, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order My-Thuy M. Cieslar, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM